Exhibit 10.41

FIFTH AMENDMENT TO OFFICE LEASE

THIS FIFTH AMENDMENT TO OFFICE LEASE (this “Fifth Amendment”) is entered into
between CRESCENT REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership
(“Landlord”), and GAINSCO, INC., a Texas corporation (“Tenant”).

A.            Landlord, and Tenant executed that certain Office Lease dated as
of May 3, 2005 (the “Original Lease”) covering certain space designated as Suite
1200, containing approximately 20,585 Rentable Square Feet on the 12th floor
(the “Original Premises”) of the office building located at 3333 Lee Parkway,
Dallas, Texas (the “Building”).

B.            The Original Lease has been amended by (i) that certain First
Amendment to Lease dated July 13, 2005 (the “First Amendment”), pursuant to
which the Tenant leased an additional 11,130 Rentable Square Feet on the
11th floor of the Building (the “First Preferential Space”); (ii) that certain
Second Amendment to Lease dated September 23, 2005 (the “Second Amendment”),
pursuant to which the Premises was expanded to include an additional 8,749
Rentable Square Feet (the “Expansion Space”); (iii) that certain Third Amendment
to Office Lease dated October 27, 2005 (the “Third Amendment”) regarding use of
certain conference facilities; and (iv) that certain Fourth Amendment to Office
Lease executed by Landlord on January 25, 2006 (the “Fourth Amendment”) adding a
Cabling Agreement as Exhibit G to the Lease.

C.           The Original Lease, as modified by the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment is hereinafter collectively
referred to as the “Lease”.  The Original Premises as expanded by the First
Preferential Space and Expansion Space collectively consists of 40,464 Rentable
Square Feet (the “Current Premises”).

D.            Landlord and Tenant now desire to amend the Lease as set forth
below.  Unless otherwise expressly provided in this Second Amendment,
capitalized terms used in this Second Amendment shall have the same meanings as
in the Lease.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1.             EXPANSION.  Tenant leases from Landlord an additional 11,656
Rentable Square Feet in Suite 700 on the 7th floor of the Building (the “Second
Expansion Space”) as depicted on the attached Exhibit A. The Lease term for the
Second Expansion Space shall commence upon April 1, 2007 (the “Second Expansion
Space Commencement Date”), and shall run concurrent with the Term of the Lease. 
Effective upon the Second Expansion Space Commencement Date the “Premises” shall
be deemed to include the Current Premises and the Second Expansion Space for all
purposes of the Lease, and will consist of a total of 52,120 Rentable Square
Feet.  In connection with the foregoing, Landlord agrees that Tenant may enter
the Second Expansion Space on or after February 17, 2007 for the sole purpose of
installation of furniture, fixtures and equipment (the “Early Entry”) provided
that such Early Entry is conducted in a manner as to not unreasonably interfere
with any Landlord Work occurring in or around the Second Expansion Space, and
further provided that such Early Entry shall be subject to all of the terms and
conditions contained in the Lease (other than the payment of Base Rent and
Tenant’s Pro Rata Share of Excess Operating Expenses), including, without
limitation, Tenant’s insurance and indemnity obligations as contained in this
Lease.  Prior to any such Early Entry, Tenant shall provide Landlord with
certificates of insurance or other evidence acceptable to Landlord evidencing
Tenant’s compliance with its insurance obligations.  In the event that Tenant’s
Early Entry interferes with the Landlord Work or otherwise disrupts Landlord’s
operations or the operations of other tenants in the Building, Landlord may
terminate Tenant’s right to Early Entry, and any delay in the Landlord Work
attributable to such Early Entry will be deemed a Tenant Delay as provided in
the attached Work Letter.

3333 LEE PARKWAY / GAINSCO, INC.

Fifth Amendment to Office Lease

1


--------------------------------------------------------------------------------


2.         RENT

(a)           Base Rent for the Second Expansion Space.  Commencing upon the
Second Expansion Space Commencement Date and continuing through the Expiration
Date (“SESCD” and “ED”, respectively in the table below), the Base Rent due and
payable for the Second Expansion Space shall be as follows:


 Period

 

Annual Rate
Per RSF

 

Monthly
Base Rent

 

SESCD through ED

 

$23.50

 

$22,826.33

 

 

(b)           Payment.  All rental shall be paid in accordance with the terms
and provisions of the Lease, as modified by this Fifth Amendment.

3.          BASE YEAR        The Base Year for Operating Expenses in connection
with the Second Expansion Space shall be the 2007 calendar year.

4.          EARLY TERMINATION.  Tenant shall continue to have the option to
terminate its lease of the Original Premises and First Preferential Space on the
terms and conditions provided for in Section 3.D of the Original Lease.  In
addition, Tenant shall have the option to terminate its lease of the Expansion
Space on the same terms and conditions set forth in Section 4 of the Second
Amendment. Furthermore, Tenant shall have the option to terminate its lease of
the Second Expansion Space on the same terms and conditions provided for in
Section 3.D of the Original Lease, except the termination of the lease of the
Second Expansion Space shall be conditioned on the payment of six (6) times
(instead of four [4] times) the Base Rent payable for the Second Expansion Space
for the month immediately preceding the Termination Date.  Tenant shall have the
option to terminate its lease of the Original Premises, the First Preferential
Space, the Expansion Space and the Second Expansion Space separately, or all at
the same time.

5.         CONDITION OF THE SECOND EXPANSION SPACE.  TENANT ACCEPTS THE SECOND
EXPANSION SPACE IN ITS “AS-IS” CONDITION, AND LANDLORD MAKES NO REPRESENTATIONS
OR WARRANTIES WHATSOEVER WITH RESPECT THERETO, except that Landlord shall cause
leasehold improvements to be performed in the Second Expansion Space in
accordance with the Work Letter attached as Exhibit B.

6.          RIGHT OF FIRST REFUSAL.  Tenant shall the Right of First Refusal as
set forth in the Rider No. 1 attached to this Fifth Amendment.

7.          PARKING.  Effective as of the Second Expansion Space Commencement
Date, Tenant shall be entitled to an additional 38 parking permits which allow
access to unreserved spaces in Parking Facilities.  Any charges for such permits
shall be abated for the initial Term of the Lease.

8.          BROKERS.  Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Fifth Amendment.  Tenant shall indemnify and hold harmless Landlord and its
designated property management, construction and marketing firms, and their
respective partners, members, affiliates and subsidiaries, and all of their
respective officers, directors, shareholders, employees, servants, partners,
members, representatives, insurers and agents from and against all claims
(including costs of defense and investigation) of any broker or agent or similar
party claiming by, through or under Tenant in connection with this Fifth
Amendment.

9.             TIME OF THE ESSENCE.  Time is of the essence with respect to
Tenant’s execution and delivery of this Fifth Amendment to Landlord.  If Tenant
fails to execute and deliver a signed copy of this Fifth Amendment to Landlord
by 5:00 p.m., February 7, 2007, this Fifth Amendment shall be deemed null and
void and shall have no force or effect, unless otherwise agreed in writing by
Landlord. Landlord’s

 

 

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


acceptance, execution and return of this Fifth Amendment shall constitute
Landlord’s agreement to waive Tenant’s failure to meet such deadline.

10.          MISCELLANEOUS.  This Fifth Amendment shall become effective only
upon its full execution and delivery by Landlord and Tenant.  This Fifth
Amendment contains the parties’ entire agreement regarding the subject matter
covered by it and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Fifth
Amendment.  All exhibits referenced in this Fifth Amendment are incorporated by
reference and made a part hereof for all purposes.  Except as modified by this
Fifth Amendment, the terms and provisions of the Lease shall remain in full
force and effect, and the Lease, as modified by this Fifth Amendment, shall be
binding upon and shall inure to the benefit of Landlord and Tenant, their
successors and permitted assigns.

11.          RATIFICATION.  Tenant confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and full force and effect,
and (b) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant.

12.          CONTINGENCY.  The effectiveness of this Fifth Amendment is
contingent upon the termination of any leases and other agreements currently
encumbering the Second Expansion Space.  If such terminations are not effected
to allow sufficient time for Landlord to meet it’s obligations under this Fifth
Amendment, at Landlord’s option, this Fifth Amendment will be void and of no
force or effect.

LANDLORD AND TENANT enter into this Fifth Amendment as of the Effective Date
specified below Landlord’s signature.

TENANT:

 

LANDLORD:

 

 

 

GAINSCO, INC., a Texas corporation

 

CRESCENT REAL ESTATE FUNDING VIII,

L.P., a Delaware limited partnership

 

By:

/s/ Glenn W. Anderson

By:

CRE Management VIII, LLC,

 

Name: Glenn W. Anderson

 

a Delaware limited liability company,

 

Title: President and CEO

 

its General Partner

 

By:

Crescent Real Estate Equities, Ltd.,
a Delaware corporation, its Manager

 

By:

/s/ Michael S. Lewis

 

 

Name: Michael S. Lewis

 

 

Title: Senior Vice President

 

 

Leasing & Marketing

 

Effective Date: February 7, 2007

 

3


--------------------------------------------------------------------------------


Exhibit B

WORK LETTER

This Work Letter is attached as an Exhibit to the Fifth Amendment to Lease (the
“Fifth Amendment”) between CRESCENT REAL ESTATE FUNDING VIII, L.P., as Landlord,
and GAINSCO, INC., as Tenant, for the Premises, which contains 52,120 Rentable
Square Feet, located on the 7th, 11th and 12th floors of the Building.  Unless
otherwise specified, all capitalized terms used in this Work Letter shall have
the same meanings as in the Lease.  In the event of any conflict between the
Lease and this Work Letter, the latter shall control.

1.             APPROVED CONSTRUCTION DOCUMENTS.

(a)           Tenant’s Information.  Within 10 days after the Effective Date of
this Fifth Amendment, Tenant shall submit to Landlord (i) the name of a
representative of Tenant who has been designated as the person responsible for
receiving all information from and delivering all information to Landlord
relating to the construction of the Landlord Work (as defined below), and (ii)
all information necessary for the preparation of complete, detailed
architectural, mechanical, electrical and plumbing drawings and specifications
for construction of the Landlord Work in the Second Expansion Space, including
Tenant’s partition and furniture layout, reflected ceiling, telephone and
electrical outlets and equipment rooms, initial provider(s) of
telecommunications services, doors (including hardware and keying schedule),
glass partitions, windows, critical dimensions, imposed loads on structure,
millwork, finish schedules, security devices, if any, which Tenant desires or
Landlord requires to have integrated with other Building safety systems, and
HVAC and electrical requirements (including Tenant’s connected electrical loads
and the National Electrical Code (NFPA-70) Design Load Calculations), together
with all supporting information and delivery schedules (“Tenant’s Information”).

(b)           Construction Documents.  Following Landlord’s execution of the
Fifth Amendment and receipt of Tenant’s Information, Landlord’s designated
architectural/engineering firm shall prepare and submit to Tenant all finished
and detailed architectural drawings and specifications, including mechanical,
electrical and plumbing drawings (the “Construction Documents”).  In addition,
Landlord shall advise Tenant of the number of days of Tenant Delay (as defined
below) attributable to extraordinary requirements (if any) contained in Tenant’s
Information.  Landlord (or its designated representative) reserves the right to
designate the location(s) of all of Tenant’s mechanical, electrical or other
equipment and the manner in which such equipment will be connected to Building
systems.

(c)           Approved Construction Documents.  Within 3 Business Days after
receipt, Tenant shall (i) approve and return the Construction Documents to
Landlord, or (ii) provide Landlord Tenant’s written requested changes to the
Construction Documents, in which event Landlord shall have the Construction
Documents revised (as Landlord deems appropriate) and resubmitted to Tenant for
approval within 3 Business Days after receipt.  If Tenant fails to request
changes within such 3 Business Day period, Tenant shall be deemed to have
approved the Construction Documents.  Upon Tenant’s approval, the Construction
Documents shall become the “Approved Construction Documents”.  By granting
approval of the Construction Documents (whether such approval is expressly
granted or deemed given as provided above), Tenant shall be deemed to have
confirmed by means of calculations or metering that the available capacity of
the Building electrical system will support Tenant’s electrical requirements.

2.             PRICING AND BIDS.  Landlord shall seek 3 competitive bids from
general contractors from Landlord’s approved bidding list.  Tenant shall have
the option of submitting the name of 1 general contractor for inclusion in the
bidding process so long as such contractor is acceptable to Landlord.  Only
subcontractors from Landlord’s approved subcontractor list shall be allowed to
work on the mechanical, electrical and plumbing components of the Building. 
Tenant shall be invited to the bid opening and

i


--------------------------------------------------------------------------------


allowed to participate in the selection of the successful bidder; provided
Landlord shall make the final selection of the general contractor.

3.             LANDLORD’S CONTRIBUTIONS.  Landlord will provide a construction
allowance not to exceed $18.00 multiplied by the Rentable Square Footage of the
Second Expansion Space (the “Construction Allowance”), toward the cost of
constructing the Landlord Work.   Payments shall be made directly to Landlord’s
contractor performing the Landlord Work.  The cost of (a) all space planning,
design, consulting or review services and construction drawings, (b) extension
of electrical wiring from Landlord’s designated location(s) to the Second
Expansion Space, (c) purchasing and installing all building equipment for the
Second Expansion Space (including any submeters and other above building
standard electrical equipment approved by Landlord), (d) required metering,
re-circuiting or re-wiring for metering, equipment rental, engineering design
services, consulting services, studies, construction services, cost of billing
and collections, (e) materials and labor, and (f) an asbestos survey of the
Second Expansion Space if required by applicable Law, shall all be included in
the cost of the Landlord Work and may be paid out of the Construction Allowance,
to the extent sufficient funds are available for such purpose.  Tenant
acknowledges that an asbestos survey will probably be required by applicable Law
and that the time required for such asbestos surveys should be incorporated in
Tenant’s construction planning.  The Construction Allowance made available to
Tenant under this Work Letter must be utilized for its intended purpose within
180 days of the Effective Date or be forfeited with no further obligation on the
part of Landlord.

4.             CONSTRUCTION.

(a)           General Terms.  Subject to the terms of this Work Letter, Landlord
agrees to cause leasehold improvements to be constructed in the Second Expansion
Space (the “Landlord Work”) in a good and workmanlike manner in accordance with
the Approved Construction Documents.  Tenant acknowledges that Landlord is not
an architect or engineer, and that the Landlord Work will be designed and
performed by independent architects, engineers and contractors.  Accordingly,
Landlord does not guarantee or warrant that the Approved Construction Documents
will comply with Laws or be free from errors or omissions, nor that the Landlord
Work will be free from defects, and Landlord will have no liability therefor. 
In the event of such errors, omissions or defects, and upon Tenant’s written
request, Landlord will use commercially reasonable efforts to cooperate with
Tenant in enforcing any applicable warranties.  In addition, Landlord’s approval
of the Construction Documents or the Landlord Work shall not be interpreted to
waive or otherwise modify the terms and provisions of the Lease.  Except with
respect to the economic terms set forth in Paragraph 3 of this Work Letter, the
terms and provisions contained in this Work Letter shall survive the completion
of the Landlord Work and shall govern in all applicable circumstances arising
under the Lease throughout the term of the Lease, including the construction of
future improvements in the Premises.  Tenant acknowledges that Tenant’s
Information and the Approved Construction Documents must comply with (i) the
definitions used by Landlord for the electrical terms used in this Work Letter,
(ii) the electrical and HVAC design capacities of the Building, (iii) Landlord’s
policies concerning communications and fire alarm services, and (iv) Landlord’s
policies concerning Tenant’s electrical design parameters, including harmonic
distortion.  Upon Tenant’s request, Landlord will provide Tenant a written
statement outlining items (i) through (iv) above.

(b)           ADA Compliance.  Landlord shall, as an Operating Expense, be
responsible for ADA (and any applicable state accessibility standard) compliance
for the core areas of the Building (including elevators, Common Areas, and
service areas), the Property’s parking facilities and all points of access into
the Property.  Tenant shall, at its expense, be responsible for ADA (and any
applicable state accessibility standard) compliance in the Premises, including
restrooms on any floor now or hereafter leased or occupied in its entirety by
Tenant, its Affiliates or transferees.  Landlord shall not be responsible for
determining whether Tenant is a public accommodation under ADA or whether the
Approved Construction Documents comply with ADA requirements, including
submission of the Approved

ii


--------------------------------------------------------------------------------


Construction Documents for review by appropriate state agencies.  Such
determinations, if desired by Tenant, shall be the sole responsibility of
Tenant.

(c)           Substantial Completion.  The Landlord Work shall be deemed to be
“Substantially Complete” on the date that all Landlord Work (other than any
details of construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Premises) has been performed.  Time is of the essence in
connection with the obligations of Landlord and Tenant under this Work Letter. 
Landlord shall not be liable or responsible for any claims incurred (or alleged)
by Tenant due to any delay in achieving Substantial Completion for any reason. 
Tenant’s sole and exclusive remedy for any delay in achieving Substantial
Completion for any reason other than Tenant Delay (defined below) shall be the
resulting postponement (if any) of the commencement of rental payments under the
Lease.  “Tenant Delay” means any act or omission of Tenant or its agents,
employees, vendors or contractors that actually delays the Substantial
Completion of the Landlord Work, including:  (i) Tenant’s failure to furnish
information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (ii) Tenant’s selection of non-building standard equipment
or materials; (iii) changes requested or made by Tenant to previously approved
plans and specifications; or (iv) performance of work in the Premises by Tenant
or Tenant’s contractor(s) during the performance of the Landlord Work.

5.             COSTS.

(a)           Change Orders and Cost Overruns.  Landlord’s approval is required
in advance of all changes to, and deviations from, the Approved Construction
Documents (each, a “Change Order”), including any (i) omission, removal,
alteration or other modification of any portion of the Landlord Work, (ii)
additional architectural or engineering services, (iii) changes to materials,
whether building standard materials, specially ordered materials, or specially
fabricated materials, or (iv) cancellation or modification of supply or
fabrication orders.  Except as otherwise expressly provided in this Work Letter,
all costs of the Landlord Work in excess of the Construction Allowance including
Change Orders requested by Tenant and approved by Landlord which increase the
cost of the Landlord Work (collectively, “Cost Overruns”) shall be paid by
Tenant to Landlord within 10 days of receipt of Landlord’s invoice.  In
addition, at Landlord’s election, Landlord may require Tenant to prepay any
projected Cost Overruns within 10 days of receipt of Landlord’s invoice for
same.  Landlord may stop or decline to commence all or any portion of the
Landlord Work until such payment (or prepayment) of Cost Overruns is received. 
On or before the Commencement Date, and as a condition to Tenant’s right to take
possession of the Second Expansion Space, Tenant shall pay Landlord the entire
amount of all Cost Overruns, less any prepaid amounts.  Tenant’s failure to pay,
when due, any Cost Overruns or the cost of any Change Order shall constitute an
event of default under the Lease.

(b)           Construction Management Fee.  Within 10 days following the date of
invoice, Tenant shall, for supervision and administration of the construction
and installation of the Landlord Work, pay Landlord a construction management
fee equal to 3% of the aggregate contract price for the Landlord Work, which may
be paid from the unused portion of the Construction Allowance (if any). 
Tenant’s failure to pay such construction management fee when due shall
constitute an event of default under the Lease.

6.             ACCEPTANCE.  By taking possession of the Second Expansion Space,
Tenant agrees and acknowledges that (a) the Premises are usable by Tenant as
intended; (b) Landlord has no further obligation to perform any Landlord Work or
other construction (except punchlist items, if any agreed upon by Landlord and
Tenant in writing): and (c) both the Building and the Premises are satisfactory
in all respects.

 

iii


--------------------------------------------------------------------------------


RIDER NO. 1

RIGHT OF FIRST REFUSAL

Provided the Lease is then in full force and effect and no event of default, as
defined in Article 18 of the Lease, shall have occurred, Tenant shall have the
right of first refusal as hereinafter described to lease that portion of the
space to be leased to a prospective tenant (the “Offered Space”) which is all or
part of the remaining space on the 7th floor of the Building (the “Right of
First Refusal Space”) at such time as Landlord engages in negotiations with a
prospective tenant, exercisable at the following times and upon the following
conditions:

1.             If Landlord enters into negotiations with a prospective tenant to
lease the Offered Space, Landlord shall notify Tenant of such fact and shall
include in such notice the rent, term, and other terms (including, but not
limited to, finish out, moving allowances and design fees) at which Landlord is
prepared to offer such Offered Space to such prospective tenant.  Tenant shall
have a period of five (5) Business Days from the date of delivery of the notice
to notify Landlord whether Tenant elects to exercise the right granted hereby to
lease the Offered Space.  If Tenant fails to give any notice to Landlord within
the required five (5) business day period, Tenant shall be deemed to have waived
its right to lease the Offered Space.

2.             If Tenant so waives its right to lease the Offered Space (either
by giving written notice thereof or by failing to give any notice), Landlord
shall have the right to lease the Offered Space to the prospective tenant and
upon the execution of such lease between Landlord and the prospective tenant
this Right of First Refusal as to the Offered Space shall thereafter be null,
void and of no further force or effect.

3.             If Landlord does not enter into a lease with such prospective
tenant covering the Offered Space, Landlord shall not thereafter engage in other
lease negotiations with respect to the Right of First Refusal Space without
first complying with the provisions of this Rider No. 1.

4.             Upon the exercise by Tenant of its right of first refusal as
provided in this Rider No. 1, Landlord and Tenant shall, within fifteen (15)
days after Tenant delivers to Landlord notice of its election, enter into an
amendment to the Lease incorporating the Offered Space into the Premises for the
rent, for the term, and containing such other terms and conditions as Landlord
notified Tenant pursuant to Paragraph 1 above.

5.             Any assignment (other than in connection with a Permitted
Transfer) or the subletting by Tenant of any portion of the Premises pursuant to
Article 11 of the Lease shall terminate the right of first refusal of Tenant
contained herein.  The right of first refusal granted herein is personal to
GAINSCO, Inc. and shall not be assignable to any other person or entity.

 

i


--------------------------------------------------------------------------------